Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 1 of 7 PageID: 5
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 2 of 7 PageID: 6




012314526                                    052762387795550                           834526502355458
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 3 of 7 PageID: 7




012314526                                    052762387795550                           834526502355458
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 4 of 7 PageID: 8




012314526                                    052762387795550                           834526502355458
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 5 of 7 PageID: 9




012314526                                    052762387795550                           834526502355458
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 6 of 7 PageID: 10




012314526                                    052762387795550                           834526502355458
            Case 3:19-cv-09408-FLW-ZNQ Document 1-1 Filed 04/09/19 Page 7 of 7 PageID: 11




012314526                                    052762387795550                           834526502355458
